Dismissed and Opinion Filed November 6, 2014




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01753-CV

                                    TODD PRUETT, Appellant

                                                 V.

                                 LISA CLAYTON, M.D., Appellee

                         On Appeal from the 193rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-12-14518

                               MEMORANDUM OPINION
                              Before Justices Bridges, Lang, and Evans
                                     Opinion by Justice Bridges

           Appellant has informed the Court he no longer wishes to pursue the appeal and moves to

dismiss it. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.;

43.2(f).




131753F.P05
                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

TODD PRUETT, Appellant                            On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01753-CV       V.                       Trial Court Cause No. DC-12-14518.
                                                  Opinion delivered by Justice Bridges.
LISA CLAYTON, M.D., Appellee                      Justices Lang and Evans participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Lisa Clayton, M.D. recover her costs, if any, of this appeal
from appellant Todd Pruett.


Judgment entered November 6, 2014.




                                            –2–